Citation Nr: 0430334	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  00-09 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by body aches, joint and muscle pain.  

2.  Entitlement to service connection for depression, to 
include as due to an undiagnosed illness.  

3.  Entitlement to service connection for a skin condition, 
to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for an immune system 
deficiency, to include as due to an undiagnosed illness.  

5.  Entitlement to service connection for hearing loss.  

6.  Entitlement to an increased rating for a disability 
characterized as diarrhea with abdominal cramps.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1991.  His DD Form 214 reflects that he had over 2 
years of foreign service, and his awards and decorations 
include the Southwest Asia Service Medal with 2 bronze 
service stars.  

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision of the Regional Office 
(RO).  

The issues of service connection for back pain and 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU), are 
REFERRED to the RO.  

The veteran's accredited representative has argued that the 
case has not been developed for appellate review and that 
outstanding VA, military, and private treatment records need 
to be obtained, after which, VA sponsored examinations are 
indicated.  (August 30, 2004 Written Brief Presentation, page 
3.)  

Although the veteran recently submitted some recent treatment 
records directly to the Board (with the appropriate wavier), 
after a review of the record, the Board agrees that the case 
is not adequately developed for appellate review, and must be 
remanded.  

For reasons which are multi-factorial, the case is REMANDED 
via the Appeals Management Center (AMC), in Washington, DC, 
as explained below.  VA will notify the veteran if further 
action is required on his part.


REMAND

As a preliminary matter, the Board notes that the veteran has 
requested consideration of the provisions of 38 U.S.C.A. 
§ 1154(b), with respect to his claims.  The veteran's 
Military Occupational Specialty (MOS) was 13F10, "Fire 
Support Specialist."  The veteran submitted evidence showing 
that this MOS is an artillery forward observer position.  His 
DD Form 214 reveals that he was assigned to the 1st Infantry 
Division's divisional artillery, specifically the 1st 
Battalion 5th Artillery.  

The veteran submitted photographs, one of which is offered to 
show that he witnessed at least one black oil smoke fire 
during his overseas active service.  

In addition to the awards and decorations normally indicative 
of combat, VA must also consider 38 U.S.C.A. § 1154(b) and 
VAOPGCPREC 12-99 in making combat determinations, before 
considering whether additional delay or verification from 
non-VA entities is required.  See generally, Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Evidence that the veteran 
participated in attacking or defending an attack of the enemy 
would ordinarily show that the veteran had "engaged in 
combat," but that general description would not be 
exhaustive of circumstances which may, in individual cases, 
be found to constitute engagement in combat.  VAOPGCPREC 12-
99.  Thus, on remand the AOJ should determine whether the 
veteran "engaged in combat with the enemy" such that the 
provisions of 38 U.S.C.A. § 1154(b) are applicable.

Next, as indicated above, it is contended that relevant VA 
records, military treatment records, and private medical 
evidence remain outstanding.  Specifically, the veteran 
referred to an Undiagnosed Illness protocol examination 
(referred to as an Agent Orange Registry examination in the 
August 2004 Written Brief Presentation) conducted at a VA 
facility in Texas in 1994 or 1995.  He also is regularly 
treated at an overseas military facility, as a dependant of 
an active duty service member there.  Although some records 
have been submitted by the veteran himself, the RO should 
clarify that all alleged medical records have been obtained.  
Additionally, although the veteran has submitted some opinion 
letters from his foreign practioners (in German and Italian), 
the record shows that he receives on-going treatment.  
Therefore, additional development is required in this case, 
prior to the case being readjudicated.  

Additionally, the private records that are in Italian and 
German were submitted without English translations.  The AOJ 
should either translate those records, or instruct the 
veteran to have them translated at the American Embassy, 
prior to the VA compensation and pension examiner's review of 
the record. 

Also, in the Board's view, the VA examinations that were 
conducted were inadequate for rating purposes.  They contain 
insufficient information to address the contentions at issue; 
that is, whether certain claimed "undiagnosed illnesses" 
are manifested to at least 10 percent during a six month 
period of flares and remissions; whether certain illnesses 
are either "undiagnosed," or a diagnosed but "medically 
unexplained chronic multi-symptom illness" (such as 
fibromyalgia) as those terms are used by VA in 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.  They also do not approach 
adherence to any VA compensation and pension examination 
worksheets for the body systems involved.  Further, they do 
not address these pertinent considerations in any addendums, 
or remedial or follow-up actions.  Additionally, they also 
reveal that the examiners did not all review the record, (or 
all parts of it,) including the veteran's service and duties 
in Southwest Asia, his medical history, or the claims file.  
See 38 C.F.R. § 4.2).  

Although the veteran lives overseas, it remains the AOJ's 
responsibility to obtain compliance with VA requirements for 
a Compensation and Pension examination.  38 C.F.R. §§ 4.2, 
4.70.

Furthermore, the evidence reveals that the veteran has 
applied for Social Security Disability benefits.  It does not 
appear that records from that agency have been obtained.  

Also, numerous changes to the Undiagnosed Illness provisions 
have occurred, due to changes in VA law by Congress.  The AOJ 
should ensure that the veteran has received notice of all 
pertinent criteria applicable to service connection for 
undiagnosed illnesses during the entire appeal period.  

With respect to the skin, hearing loss, and immune system 
deficiency claims, the December 1999 notice of disagreement 
(NOD), when read in a manner most favorable to the veteran, 
included these issues.  It does not appear that he has been 
given a statement of the case (SOC) on these issues, however.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  After the 
issuance of the SOC, those claims should be returned to the 
Board only if the veteran perfects the appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Last, the veteran clarified, in a statement that was received 
by VA on May 11, 2000 (dated March 2000), that he was not in 
disagreement with the 30 percent rating assigned for the 
disability most recently coded by the AOJ as "chronic 
diarrhea with abdominal cramps, due to an undiagnosed 
illness" and rated under Diagnostic Code 8873-7319, but that 
he "did not agree with the rest of the claim."  Thus, the 
RO should clarify whether the veteran wishes to withdraw this 
issue from appellate status, as there was a jurisdiction 
conferring NOD on the issue of whether a rating greater than 
10 percent was warranted.  See AB v. Brown, 6 Vet.App. 35, 39 
(1993).  

The case is REMANDED for the following:  

1.  Send the veteran relevant VCAA 
notice.  Review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).

2.  Ask the veteran where and when he was 
afforded the VA Undiagnosed Illness 
protocol examination.  Obtain that 
examination report.  

3.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for his claimed disorders since 
service.  After securing the necessary 
releases, the RO should obtain records 
not already associated with the claims 
folder.

4.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

5.  Make sure that the medical records in 
Italian and German are translated into 
English prior to the VA examinations 
being conducted.  

6.  Schedule the veteran for a VA Gulf 
War Veterans examination to ascertain 
severity, date of onset, and etiology, if 
ascertainable, of claimed disorders.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  

The examiner(s) should:  Specify both the 
date of onset and scientific etiology of 
each disability, if possible.  If not 
possible, so state on the report.

7.  With respect to the skin rash, 
hearing loss, and immune system 
deficiency claims, undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so 
that the veteran may have the opportunity 
to complete an appeal on this issue (if 
he so desires) by filing a timely 
substantive appeal.

8.  Clarify whether the veteran is 
satisfied with the recent increase to 30 
percent for his disability coded by the 
AOJ as "chronic diarrhea with abdominal 
cramps, due to an undiagnosed illness." 

9.  Make any applicable 38 U.S.C.A. 
§ 1154(b) combat determinations, and 
consider the provisions of VAOGCPREC 12-
99.

10.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record, and ensure the VA examinations 
address the REMAND questions posed.  Seek 
corrective action where necessary.

11.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

12.  The supplemental statement of the 
case must provide notice to the veteran 
of the new VA provisions with respect to 
"undiagnosed illnesses."  See Fast 
Letter 2-04.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



Department of Veterans Affair

